Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-6, 9-11, 13, and 18-25 in the reply filed on 12/04/2020 is acknowledged.
Claims 32-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/04/2020.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Drawings did not include numeral “17” and “122” as disclosed in [0035] and [0058] of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 objected to because of the following informalities:  the limitation “the magnet field” in line 7 should be changed to “the magnetic field” to provide proper antecedent basis and avoid any ambiguity with regards to whether the limitation referring to magnetic field of line 5 or not.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation “a plurality of flow ports” in line 3 renders the claim indefinite because it is unclear whether the plurality of flow ports are same or different from “one or more ports” of claim 4.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EA002929B1 (hereinafter referred as “Graham”, refer attached English language machine translation for claim mapping).
Regarding claim 1, Graham teaches a module (polisher) for filtering a fluid, the module comprising: a body (12) defining a cavity; a filter unit (76) disposed within the cavity; a plurality of transducers (94, 96, 98) coupled to the body, wherein the plurality of transducers are configured to provide a magnetic field across the filter unit (abstract), wherein the magnet field from the plurality of transducers intersect in the filter unit (abstract; Claims 1, 2, 4, 5). The limitation “polisher” itself does not impart additional structure because the body of the claim defined the structure and “polisher” is merely a term used to name the structure defined by the body of the claim.
Regarding claim 2, Graham teaches limitations of claim 1 as set forth above. Graham further teaches the module comprising an inlet (46, feed inlet); a first outlet (68, permeate outlet); and a second outlet (70, retentate outlet); wherein the filter unit comprises a plurality of cylindrical layers concentrically arranged about a central axis; wherein the first outlet (68, permeate outlet) is configured to receive fluid that has completely passed radially across a radially innermost layer of the filter unit; and wherein the second outlet (70, retentate outlet) is configured to receive fluid that has not 
Regarding claim 4, Graham teaches limitations of claim 2 as set forth above. Graham further teaches the module comprising a first channel (134) fluidly coupled to the inlet; a second channel (connecting retentate/brine to outlet 70) fluidly coupled to the second outlet (70); a core tube (78) extending coaxially through the filter unit within the cavity; wherein the core tube includes: an open end that forms the first outlet (refer fig. 3 indicating open end of core 78 connecting to outlet 68); and one or more ports (42 or 54) in communication with the cavity.
Regarding claim 5, Graham teaches limitations of claim 4 as set forth above. Graham further teaches that the module comprising a diffuser (52, or end plate 82), disposed in the first channel, axially between the inlet and the cavity (refer fig. 2, 3, 4), wherein the diffuser comprises a plurality of ports (54 or passages formed by star shape and opening for permeate tube in end plates 82).
Regarding claim 6, Graham teaches limitations of claim 5 as set forth above. Graham further teaches that the module further comprising a second diffuser (end plate 82 at the other end) disposed within the second channel, axially between the cavity and the second outlet; wherein the second diffuser includes a plurality of flow ports (passages formed by star shape and opening for permeate tube in end plates 82) extending axially therethrough.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Graham, in view of WO 2016/049281 (hereinafter referred as “Seitz”), and US 4530764 (hereinafter referred as “Thomas”).
Regarding claim 3, Graham teaches limitations of claim 2 as set forth above. Graham teaches that the plurality of layers of the filter unit comprises at least one layer of spacer material (126), at least one layer of filter membrane (salt retention membrane), and at least one layer of permeable material (128). Graham does not teach that the spacer is made of metallic material, and that the membrane is felt filter membrane. However, use of metallic spacer is disclosed by Seitz (P19/L15-20) and use of felt filter membrane is disclosed by Thomas (C8/L22-24). Therefore, Seitz and Thomas establish that metallic spacer and felt filter membrane are known materials in the art of membrane modules. It would have been an obvious matter of choice to one of ordinary skill in the art to select known material in the module of Graham. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0048491 (hereinafter referred as “Johnson”), in view of Graham.
Regarding claims 9, and 10, Johnson teaches a system (fig. 1) for filtering fluid, the system comprising: a filter assembly (20) configured to receive a fluid, wherein the 
Johnson does not teach that the system comprises a polisher downstream of the filter assembly, wherein the polisher comprises: a body defining a cavity; a filter unit disposed within the cavity; and a plurality of transducers positioned at a first angle relative to each other on the body.
Graham teaches a module (polisher) for filtering a fluid, the module comprising: a body (12) defining a cavity; a filter unit (76) disposed within the cavity; a plurality of transducers (94, 96, 98) coupled to the body, wherein the plurality of transducers are configured to provide a magnetic field across the filter unit (abstract), wherein the magnet field from the plurality of transducers intersect in the filter unit (abstract; Claims 1, 2, 4, 5).
Johnson and Graham are analogous inventions in the art of fluid treatment systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Johnson with teachings of 
Regarding claim 11, modified Johnson teaches limitations of claim 10 as set forth above. Graham further teaches the module comprising an inlet (46, feed inlet); a first outlet (68, permeate outlet); and a second outlet (70, retentate outlet); wherein the filter unit comprises a plurality of cylindrical layers concentrically arranged about a central axis; wherein the first outlet (68, permeate outlet) is configured to receive fluid that has completely passed radially across a radially innermost layer of the filter unit; and wherein the second outlet (70, retentate outlet) is configured to receive fluid that has not completely passed radially across the radially innermost layers of the filter unit. Spiral wound membranes has a known structure of winding membrane envelope concentrically about a permeate collection tube.
Regarding claim 13, modified Johnson teaches limitations of claim 11 as set forth above. Graham further teaches the module comprising a first channel (134) fluidly coupled to the inlet; a second channel (connecting retentate/brine to outlet 70) fluidly coupled to the second outlet (70); a core tube (78) extending coaxially through the filter unit within the cavity; wherein the core tube includes: an open end that forms the first .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, in view of Graham as applied to claim 9 above, and further in view of US 2006/0144787 (hereinafter referred as “Schmidt”).
Regarding claim 21, modified Johnson teaches limitations of claim 9 as set forth above. Modified Johnson does not teach that the system comprises a solids rejection line extending from the start tank; a solids collector coupled to the solids rejection line, wherein the solids collector comprises: a solids collector body defining an inner chamber; a filter membrane disposed within the inner chamber, wherein the filter membrane separates the inner chamber into a first solids collector subchamber and a second solids collector subchamber; a solids collector inlet in fluid communication with the first solids collector subchamber; and a solids collector outlet in fluid communication with the second solids collector subchamber; and a tank return line coupled to each of the solids collector outlet and the start tank.
Schmidt teaches a fluid filtration system (fig. 3 or fig. 4) comprising a start tank (30), a solids rejection line (42) extending from the start tank; a solids collector (40) coupled to the solids rejection line, wherein the solids collector comprises a solids collector body defining an inner chamber (the µm filter 40 inherently comprises a body defining an inner chamber); a filter membrane disposed within the inner chamber, wherein the filter membrane separates the inner chamber into a first solids collector subchamber and a second solids collector subchamber (paragraphs [0049]-[0052] disclos that the unit 40 comprises a micron filter or UF unit through which fluid from tank 
Modified Johnson and Schmidt are analogous inventions in the art of fluid filtration systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of modified Johnson with teachings of Schmidt to provide a solids rejection line extending from the start tank; a solids collector coupled to the solids rejection line, wherein the solids collector comprises: a solids collector body defining an inner chamber; a filter membrane disposed within the inner chamber, wherein the filter membrane separates the inner chamber into a first solids collector subchamber and a second solids collector subchamber; a solids collector inlet in fluid communication with the first solids collector subchamber; and a solids collector outlet in fluid communication with the second solids collector subchamber; and a tank return line coupled to each of the solids collector outlet and the start tank to reduce concentration of particles by filtering through solids collector.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, in view of Graham as applied to claim 11 above, and further in view of US 2007/0080113 (hereinafter referred as “Vuong”).
Regarding claim 18, modified Johnson teaches limitations of claim 11 as set forth above. Johnson teaches that the system comprising a start tank (40) fluidly coupled to the inlet of the filter assembly (refer fig. 1). Modified Johnson does not teach that the second outlet of the polisher is fluidly coupled to the start tank.
Vuong teaches a fluid filtration system (fig. 4) comprising a start tank (415), a filter assembly (435A/B/C) fluidly connected to the start tank, and a membrane module (460) connected to the filter assembly and the start tank, wherein the membrane module comprises a first outlet (permeate outlet 465) and a second outlet (retentate outlet 470), wherein the second outlet is fluidly connected to the start tank (415).
Modified Johnson and Vuong are analogous inventions in the art of fluid filtration systems. It would have been obvious to one of ordinary skill in the art to modify the system of modified Johnson to connect the second outlet of the polisher to the start tank to recycle the retentate.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, in view of Graham and Vuong as applied to claim 11 above, and further in view of US 2006/0144787 (hereinafter referred as “Schmidt”).
Regarding claim 19, modified Johnson teaches limitations of claim 18 as set forth above. Modified Johnson does not teach that the system comprises a solids rejection line extending from the start tank; a solids collector coupled to the solids rejection line, wherein the solids collector comprises: a solids collector body defining an 
Schmidt teaches a fluid filtration system (fig. 3 or fig. 4) comprising a start tank (30), a solids rejection line (42) extending from the start tank; a solids collector (40) coupled to the solids rejection line, wherein the solids collector comprises a solids collector body defining an inner chamber (the µm filter 40 inherently comprises a body defining an inner chamber); a filter membrane disposed within the inner chamber, wherein the filter membrane separates the inner chamber into a first solids collector subchamber and a second solids collector subchamber (paragraphs [0049]-[0052] disclos that the unit 40 comprises a micron filter or UF unit through which fluid from tank 30 is passed through, therefore inherently comprises a first subchamber, i.e. feed side, and a second subchamber, i.e. permeate side); a solids collector inlet in fluid communication with the first solids collector subchamber and a solids collector outlet in fluid communication with the second solids collector subchamber (fig. 3 or 4 and paragraphs [0049]-[0052] indicates that the fluid from tank 30 is passed through micron filter in unit 40 and supplied back to tank 30, therefore, the unit inherently comprises inlet(s) and outlet(s) facilitating connection and supply of fluid to and from unit 40); a tank return line coupled to the solids collector outlet and the start tank (refer fig. 3 or 4 indicating connection between tank 30 and unit 40).
Modified Johnson and Schmidt are analogous inventions in the art of fluid filtration systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of modified Johnson with teachings of Schmidt to provide a solids rejection line extending from the start tank; a solids collector coupled to the solids rejection line, wherein the solids collector comprises: a solids collector body defining an inner chamber; a filter membrane disposed within the inner chamber, wherein the filter membrane separates the inner chamber into a first solids collector subchamber and a second solids collector subchamber; a solids collector inlet in fluid communication with the first solids collector subchamber; and a solids collector outlet in fluid communication with the second solids collector subchamber; and a tank return line coupled to each of the solids collector outlet and the start tank to reduce concentration of particles by filtering through solids collector.
Regarding claim 20, modified Johnson teaches limitations of claim 19 as set forth above. Providing a pump to disposed along the tank return line would have been an obvious matter of design choice to one of ordinary skill in the art based on requirement of pressure and flow to convey fluid from the start tank through the solids collector and back to the tank.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Vuong, in view of Graham.
Regarding claim 22, Vuong teaches a system (fig. 4) for filtering fluid, the system comprising a start tank (415), a finish tank (442), and a module (435A/B/C) comprising an inlet (connected to 430A/B/C), a first outlet (connected to 440A/B/C), a 
Vuong does not teach that the polisher comprises one or more transducer coupled to an outer surface of the polisher and configured to induce at least one of an electric field or a magnetic field across the filter unit.
Graham teaches a module (polisher) for filtering a fluid, the module comprising: a body (12) defining a cavity; a filter unit (76) disposed within the cavity; a plurality of transducers (94, 96, 98) coupled to the body, wherein the plurality of transducers are configured to provide a magnetic field across the filter unit (abstract), wherein the magnet field from the plurality of transducers intersect in the filter unit (abstract; Claims 1, 2, 4, 5).
Vuong and Graham are analogous inventions in the art of filtration systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Vuong with teachings of Graham to provide the module/polisher comprising one or more transducer coupled to an outer surface of the polisher and configured to induce at least one of an electric field or a magnetic field across the filter unit to increase rate at which water passes through the membrane and prevent clogging.
Regarding claim 23, modified Vuong teaches limitations of claim 22 as set forth above. Graham further teaches the module comprising an inlet (46, feed inlet); a first .
Claim 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Vuong, in view of Graham as applied to claim 23 above, and further in view of Schmidt.
Regarding claim 24, modified Vuong teaches limitations of claim 23 as set forth above. Modified Vuong does not teach that the system comprises a solids rejection line extending from the start tank; a solids collector coupled to the solids rejection line, wherein the solids collector comprises: a solids collector body defining an inner chamber; a filter membrane disposed within the inner chamber, wherein the filter membrane separates the inner chamber into a first subchamber and a second subchamber; an inlet in fluid communication with the first subchamber; and an outlet in fluid communication with the second subchamber; and a tank return line coupled to each of the outlet of the solids collector and the start tank.
Schmidt teaches a fluid filtration system (fig. 3 or fig. 4) comprising a start tank (30), a solids rejection line (42) extending from the start tank; a solids collector (40) coupled to the solids rejection line, wherein the solids collector comprises a solids 
Modified Vuong and Schmidt are analogous inventions in the art of fluid filtration systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of modified Vuong with teachings of Schmidt to provide a solids rejection line extending from the start tank; a solids collector coupled to the solids rejection line, wherein the solids collector comprises: a solids collector body defining an inner chamber; a filter membrane disposed within the inner chamber, wherein the filter membrane separates the inner chamber into a first solids collector subchamber and a second solids collector subchamber; a solids collector inlet in fluid communication with the first solids collector 
Regarding claim 25, modified Vuong teaches limitations of claim 24 as set forth above. Providing a pump to disposed along the tank return line would have been an obvious matter of design choice to one of ordinary skill in the art based on requirement of pressure and flow to convey fluid from the start tank through the solids collector and back to the tank.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PRANAV N PATEL/Primary Examiner, Art Unit 1777